— In a proceeding pursuant to CPLR article 78, inter alia, to review respondents’ determination dated July 18, 1978, which denied the petitioner tenure as a principal in a day vocational high school, petitioner appeals from a judgment of the Supreme Court, Kings County, dated September 11, 1978, which denied his petition. Judgment affirmed, without costs or disbursements. Special Term correctly denied the petitioner’s application. He has not availed himself of his remedy under the by-laws of the board of education and his collective bargaining agreement. Furthermore, he has raised allegations unsupported in the record. Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.